November 11, 1942.
After due consideration, we are of the opinion that the Honorable E.H. Henderson, who heard this case on Circuit, has reached the proper conclusions and decision of the issues involved. This Court is satisfied with his well considered decree, which it adopts as the opinion of the Court, and which will be reported.
This opinion is written per curiam in accord with a recently adopted rule pertaining to cases in which this Court *Page 334 
unanimously adopts as its opinion the decree of the trial Judge.
MR. CHIEF JUSTICE BONHAM and MESSRS. ASSOCIATE JUSTICES BAKER, FISHBURNE, and STUKES concur.
December 8, 1942.
On Petition for Rehearing.